DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of the following informalities:
All reference characters in Figure 1 are missing. 
Figure 2 includes a step between #210 and #212 which is missing a reference character. 
Reference character #212 appears to be located at the wrong step. 
Reference character #214 appears to be located at the wrong step. 
Reference character #216 appears to be located at the wrong step. 
Reference character #426 “applications” is shown referencing the “database” in Figure 4. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Reference character #345 in Paragraph 0029 line 4. 
Reference characters #302, 302’ in Paragraph 0033 line 6. 
Reference character #428 in Paragraph 0033 line 10. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Reference characters #332, 334, 446 and 338 in Figure 3.
Reference character #432 in Figure 4. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:
In claim 1, “relabeling unlabeled item” should read “relabeling an unlabeled item”.
In claim 1, “identifies at least one of the item” should read “identifies at least one of the items”.
In claim 8, “relabeling unlabeled item” should read “relabeling an unlabeled item”.
In claim 8, “in response scanning” should read “in response to scanning”.
In claim 15, “relabeling unlabeled item” should read “relabeling an unlabeled item”.
In claim 15, “in response scanning” should read “in response to scanning”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims  2, 9 and 16 contain the trademark/trade name “Digimarc image”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the machine readable identifier which may be a digital watermark and, accordingly, the identification/description is indefinite.
Claims 8 and 15 recite the limitation "the scanning device".  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the sorting apparatus ".  There is insufficient antecedent basis for this limitation in the claim.
Claims 10-14 and 17-20 are rejected as they are dependent upon a previously rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baldassari et al. (US 7118034).
Regarding claim 1, Baldassari et al. (US 7118034) teaches a system for relabeling unlabeled item to facilitate sorting and transporting (Col. 1 lines 21-23) of the unlabeled item, the system comprising: 
a sorting apparatus (Fig. 2 #10 “package sortation system”) including a transport section (Fig. 1 #15 “conveyor belt”) configured to transport items from an inlet (Fig. 1 right end of #15) of the sorting apparatus towards a plurality of outlets of the sorting apparatus (Col. 5 lines 40-50); 
a scanning device (Fig. 1 #20 “interrogator”) disposed between the inlet (Fig. 1 right end of #15) and the plurality of outlets of the sorting apparatus (Col. 5 lines 40-50) , the scanning device configured to scan the items as the items are transported past the scanning device by the sorting apparatus (Col. 14 lines 55-56); 
a printing device (Fig. 4 #215 “flexible data capture system”) disposed between the scanning device (Fig. 1 #20 “interrogator”) and the plurality of outlets of the sorting apparatus (Col. 5 lines 40-50); 
an inventory system (Fig. 4 #245 “pre-load assist database”); 
a computing system (Fig. 4 #230 “pre-load assist application”) in communication with the scanning device (Col. 14 lines 55-62), the printing device (Col. 15 lines 39-42), and the inventory system (Col. 12 lines 39-41), the computing device configured to execute a re-labeling module (Col. 15 lines 3-7), wherein the re-labeling module, when executed: 
identifies at least one of the item as missing an expected label type (Col. 14 lines 62-64) to facilitate subsequent sorting and transport of the at least one of the items to a destination (Col. 15 lines 24-28), the expected label indicating a location where the item should be stocked in a retail facility (Col. 15 lines 3-7); 

queries the inventory system (Col. 16 lines 47-50) to determine a location in the retail facility for the item based on scanning the at least one of the items (Col. 15 lines 26-28); 
prints, via the printing device (Fig. 4 #215 “flexible data capture system”), a label indicating a location where the item should be stocked in the retail facility (Col. 15 lines 5-7); 
applies the label to the item via the printing device (Col. 12 lines 2-7); and 
sorts the at least one of the items, via the sorting apparatus, to transport the at least one of the items to one of the plurality of outlets (Col. 15 lines 26-28) based on the location indicated on the label (Col. 15 lines 22-26). 
Regarding claim 2, Baldassari et al. (US 7118034) teaches a system wherein the scanning device (Fig. 1 #20 “interrogator”) is configured to scan a machine readable identifier (Col. 14 lines 55-56) of at least one of the items, and the machine-readable identifier comprises at least one of a package Universal Item Code (UPC), a manufacturer's UPC (Col. 5 lines 9-13), printed item information identified using text recognition (Col. 4 lines 63-66), or a Digimarc image. 
Regarding claim 3, Baldassari et al. (US 7118034) teaches a system wherein the scanning device (Fig. 1 #20 “interrogator”) reads the label applied to the item (Col. 12 lines 1-4 “PAL”) and determines where the item should be stocked within the retail facility (Col. 13 lines 2-13). 
Regarding claim 4, Baldassari et al. (US 7118034) teaches a system wherein the location where the item should be stocked is dynamically allocated (Col. 12 lines 37-48) for the item based on real time inventory requirements (Col. 16 lines 15-32). 
Regarding claim 5, Baldassari et al. (US 7118034) teaches a system wherein the label identifies a location where the item should be stocked includes at least one of an aisle identifier, a section identifier (Col. 13 lines 21-22), a shelf identifier (Col. 13 lines 23-24), and a number. 
Regarding claim 6, Baldassari et al. (US 7118034) teaches a system wherein the location the item should be stocked comprises a storage area (Col. 10 lines 51-57). 
Regarding claim 7, Baldassari et al. (US 7118034) teaches a system wherein the scanning device (Fig. 1 #20 “interrogator”)  and the computing device are part of a Flexible (Col. 11 lines 49-51) Automated (Col. 5 lines 5-7) Sortation Technology (FAST) system (Col. 13 lines 18-30). 
Regarding claim 8, Baldassari et al. (US 7118034) teaches a method for relabeling unlabeled item to facilitate sorting and transporting (Col. 1 lines 21-23) of the unlabeled item, the method comprising: 
transporting an item from an inlet (Fig. 1 right end of #15) of a sorting apparatus (Fig. 2 #10 “package sortation system”) to an outlet of the sorting apparatus (Col. 4 lines 46-53), the outlet of the sorting apparatus being one of a plurality of outlets of the sorting apparatus (Col. 5 lines 40-50); 
identifying an item as missing an expected label type (Col. 14 lines 62-64) by the scanning device (Fig. 1 #20 “interrogator”) as the item is being transported by towards the plurality of outlets by the sorting apparatus (Col. 15 lines 24-28), the expected label indicating a location where the item should be stocked in the retail facility (Col. 15 lines 3-7); 
scanning the item by the scanning device as the item is transported by the sorting apparatus (Col. 14 lines 55-56); 
querying an inventory system (Fig. 4 #245 “pre-load assist database”) to determine a location in the retail facility for the item based on the scanning of the item (Col. 16 lines 47-50); 
printing a label indicating a location where the item should be stocked in the retail facility (Col. 15 lines 5-7); 
applying the label to the item (Col. 12 lines 2-7); and 

Regarding claim 9, Baldassari et al. (US 7118034) teaches a method wherein scanning the item includes scanning a machine readable identifier (Col. 14 lines 55-56)  of the item, wherein the machine-readable identifier comprises at least one of a package Universal Item Code® (UPC), a manufacturer's UPC (Col. 5 lines 9-13), printed item information identified using text recognition (Col. 4 lines 63-66), or a Digimarc image. 
Regarding claim 10, Baldassari et al. (US 7118034) teaches a method comprising scanning  (Fig. 1 #20 “interrogator”) the label applied to the item (Col. 12 lines 1-4 “PAL”) and determining a location where the item should be stocked (Col. 13 lines 2-13). 
Regarding claim 11, Baldassari et al. (US 7118034) teaches a method wherein the location where the item should be stocked is dynamically allocated (Col. 12 lines 37-48) for the item based on real time inventory requirements (Col. 16 lines 15-32). 
Regarding claim 12, Baldassari et al. (US 7118034) teaches a method wherein the label includes at least one of an aisle identifier, a section identifier (Col. 13 lines 21-22), a shelf identifier (Col. 13 lines 23-24), and a number. 
Regarding claim 13, Baldassari et al. (US 7118034) teaches a method wherein the location where the item should be stocked comprises a storage area (Col. 10 lines 51-57). 
Regarding claim 14, Baldassari et al. (US 7118034) teaches a method wherein the scanning (Fig. 1 #20 “interrogator”), querying (Fig. 4 #245 “pre-load assist database”), printing and applying (Fig. 4 #215 “flexible data capture system”) are performed by a Flexible (Col. 11 lines 49-51) Automated (Col. 5 lines 5-7)  Sortation Technology (FAST) system (Col. 13 lines 18-30). 
Regarding claim 15, Baldassari et al. (US 7118034) teaches a non-transitory computer-readable medium (Col. 8 lines 52-67) for relabeling unlabeled item in a retail facility (Col. 1 lines 21-23), having stored thereon, instructions that when executed in a computing system (Fig. 2 #105 “hub operating application”), cause the computing system to perform operations comprising: 
identifying an item as missing an expected label type (Col. 14 lines 62-64) by the scanning device (Fig. 1 #20 “interrogator”) as the item is being transported by towards the plurality of outlets (Col. 5 lines 40-50) by the sorting apparatus (Fig. 2 #10 “package sortation system”), the expected label indicating a location where the item should be stocked in the retail facility (Col. 15 lines 3-7); 
scanning the item by the scanning device (Fig. 1 #20 “interrogator”) as the item is transported (Fig. 1 #15 “conveyor belt”) by the sorting apparatus; 
querying an inventory system (Col. 15 lines 22-23) to determine a location in the retail facility for the item based on the scanning of the item (Col. 15 lines 26-28); 
printing a label (Col. 15 lines 5-7) indicating a location where the item should be stocked in the retail facility; 
applying the label to the item (Col. 12 lines 2-7 ); and 
sorting the item, via the sorting apparatus (Fig. 2 #10 “package sortation system”), to transport the item to the outlet (Col. 15 lines 26-28) in response scanning the label applied to the item and based on the location indicated on the label (Col. 15 lines 22-26). 
Regarding claim 16, Baldassari et al. (US 7118034) teaches a non-transitory computer-readable medium wherein the machine readable identifier (Col. 14 lines 55-56) of the item comprises at least one of a package Universal Item Code (UPC), a manufacturer's UPC (Col. 5 lines 9-13), printed item information identified using text recognition (Col. 4 lines 63-66), and a Digimarc image. 
Regarding claim 17, Baldassari et al. (US 7118034) teaches a non-transitory computer-readable medium comprising instructions for reading the label applied to the item (Col. 12 lines 1-4 “PAL”) and determining a location where the item should be stocked (Col. 13 lines 2-13). 
Regarding claim 18, Baldassari et al. (US 7118034) teaches a non-transitory computer-readable medium wherein the location where the item should be stocked is dynamically allocated (Col. 12 lines 37-48) for the item based on real time inventory requirements (Col. 16 lines 15-32). 
Regarding claim 19, Baldassari et al. (US 7118034) teaches a non-transitory computer-readable medium wherein the label identifying the location where the item should be stocked includes at least one of an aisle identifier, a section identifier (Col. 13 lines 21-22), a shelf identifier (Col. 13 lines 23-24), and a number. 
Regarding claim 20, Baldassari et al. (US 7118034) teaches a non-transitory computer-readable medium wherein the location where the item should be stocked comprises a storage area (Col. 10 lines 51-57). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.K.D./Examiner, Art Unit 3653              

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653